Citation Nr: 1244376	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of a L1 fracture of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  He has reported serving in the Army Reserves after his period of active duty (AD) service, presumably active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2009.  A transcript of this hearing is of record.

In September 2009 and December 2011 the Board remanded this claim for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The issue of entitlement to service connection for residuals of a L1 fracture of the lumbar spine is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In his written and oral testimony, the Appellant alleges that he sustained an injury to low back when he was involved in a motor vehicle accident (MVA).  The Appellant had AD service from March 26, 1964 to March 24, 1966.  According to VA treatment records, he was involved in a MVA and began receiving VA treatment on April 21, 1966.  This would indicate a period outside of his AD service.  However, in written statements and testimony before the Board, he states that this injury occurred while he was in the Reserves.  In a statement received in April 2007, he stated that he was discharged from the Army Reserves on February 28, 1970.  

Active military service includes any period of AD or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury (but not disease).  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Arthritis is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent he is alleging he has a back disability as a result of injury or disease incurred or aggravated during his time in the Reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA or INACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Hence, because he had service in the Reserves, it is critically necessary to determine the exact circumstances surrounding and dates of that service, including insofar as when he was on ACDUTRA versus INACDUTRA.  This is especially true in light of the fact that the record contains a contract, An Acknowledgement of Service Obligation, which indicates that on his release from AD he would be transferred to the Army Reserves.

In preliminarily reviewing the claims file, it does not appear that the RO has obtained all available service personnel and service treatment records especially any that pertain to his reported Army Reserves service.  Thus, because he has claimed service in the Army Reserves, it is critically necessary to determine the exact circumstances surrounding and dates of this additional service, including insofar as when he was on ACDUTRA and INACDUTRA.  The Appellant also has to be apprised of the efforts to obtain these records clarifying the dates and circumstances of his service in these various capacities.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) and (e)(1).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Clarify whether there are additional service records (STRs and/or SPRs) and determine the exact circumstances and dates of the Appellant's service in the Army Reserves-including distinguishing when he was on INACDUTRA versus ACDUTRA.

2.  After obtaining this clarification and all additional records concerning his service, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of his current low back disability, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) it:  a) initially manifested during any period of qualifying service (AD, ACDUTRA, or INACDUTRA).  And since there is a suggestion of a history of a low back disability prior to entrance into Army Reserves, should the examiner determine that a lumbar spine disability did not initially manifest during the Appellant's AD, ACDUTRA, or INACDUTRA service, the examiner needs to alternatively consider whether any pre-existing lumbar spine disability was aggravated during or by the Appellant's service in the Army Reserves, meaning chronically or permanently worsened beyond the natural progression of the disease.

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Appellant's pertinent medical and other history.

The term "as likely as not" means at least 50-percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Appellant is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Appellant's satisfaction, send him a supplemental statement of the case (SSOC) concerning this claim and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


